[Cite as Pula v. Pula-Branch, 2011-Ohio-4949.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 93460




                               RUBY K. PULA, ET AL.
                                                       PLAINTIFFS-APPELLANTS

                                                 vs.

                ADRIENNE HAUNANI PULA-BRANCH
                                                       DEFENDANT-APPELLEE




                                   JUDGMENT:
                             REVERSED AND REMANDED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                 Domestic Relations Division
                                      Case No. D-323885

        BEFORE: Keough, J., Stewart, P.J., and Cooney, J.

        RELEASED AND JOURNALIZED: September 29, 2011
ATTORNEYS FOR APPELLANTS

William D. Mason
Cuyahoga County Prosecutor

By: Kestra Smith
Assistant County Prosecutor
C.S.E.A.
P.O. Box 93923
Cleveland, OH 44113

Mark R. Marshall
P.O. Box 451146
Westlake, OH 44145

FOR APPELLEE

Adrienne H. Pula-Branch
3010 West 115th Street
Apt. 1
Cleveland, OH 44111



KATHLEEN ANN KEOUGH, J.:

      {¶ 1} Appellant Ruby K. Pula is a resident of Hawaii and the custodian and

maternal grandmother of K.G.P., a minor child born out of wedlock in Hawaii. K.G.P.

resides with Pula; appellee, Adrienne Haunani Pula-Branch, K.G.P.’s birth mother, lives

in Cleveland.    On November 18, 2008, appellant Cuyahoga Support Enforcement

Agency (“CSEA”), on Pula’s behalf and pursuant to the Uniform Interstate Family

Support Act (“UIFSA”), R.C. Chapter 3115, filed in the domestic relations court a

petition for child support and medical coverage against Pula-Branch.

      {¶ 2} After a hearing, the magistrate issued a decision ordering Pula-Branch to
pay $61 per month in child support ($51 current child support plus $10 arrearage

support). The magistrate’s decision found that the birth certificate submitted with the

petition identified Pula-Branch as K.G.P.’s natural mother. The decision further found

that “Gregory Earl Gates, Jr. * * * is identified on the birth certificate as the child’s

father.” Nevertheless, the magistrate found that “there is no evidence verifying the

establishment of paternity” and concluded that it would therefore be inequitable to

include Gates’s income in any child support calculation. Hence, the magistrate calculated

Pula-Branch’s support obligation as if she were K.G.P.’s sole parent, thereby substantially

reducing Pula-Branch’s obligation.

       {¶ 3} The trial court subsequently overruled CSEA’s objections to the

magistrate’s decision and adopted the decision in its entirety. On appeal, this court held

that the domestic relations division of the Cuyahoga County Common Pleas Court lacks

subject matter jurisdiction over a UIFSA petition, and therefore reversed and remanded

with instructions to the trial court to vacate its order. Pula v. Pula-Branch, Cuyahoga

App. No. 93460, 2010-Ohio-912. The Ohio Supreme Court subsequently reversed our

decision and remanded for consideration of the merits of CSEA’s appeal.             Pula v.

Pula-Branch, 129 Ohio St.3d 196, 2011-Ohio-2896, 951 N.E.2d 72.

       {¶ 4} CSEA raises two assignments of error on appeal. In its first assignment of

error, CSEA argues that the trial court abused its discretion when it refused to recognize

that paternity had been legally established. In its second assignment of error, CSEA

argues that the trial court’s conclusion that paternity had not been established was against
the manifest weight of the evidence.

       {¶ 5} A trial court’s decision concerning child support issues will not be reversed

absent an abuse of discretion.         H.N.H. v. H.M.F., Cuyahoga App. No. 84642,

2005-Ohio-1869, ¶6, citing Booth v. Booth (1989), 44 Ohio St.3d 142, 144, 541 N.E.2d

1028. The term “abuse of discretion” implies that the court’s attitude was unreasonable,

arbitrary or unconscionable. Booth at 144.

       {¶ 6} Under R.C. 3705.09(F)(2), “[i]f the mother was not married at the time of

conception or birth * * *, the child shall be registered by the surname designated by the

mother.   The name of the father of such child shall also be inserted on the birth

certificate if both the mother and the father sign an acknowledgment of paternity affidavit

before the birth record has been sent to the local registrar.”

       {¶ 7} Under Haw. Rev. Stat. 584-3.5, “to expedite the establishment of paternity,

each public and private birthing hospital or center and the department of health shall

provide unwed parents the opportunity to voluntarily acknowledge the paternity of a child

during the period immediately prior to or following the child’s birth. The voluntary

acknowledgment of paternity shall be in writing and shall consist of a single form signed

under oath by both the natural mother and the natural father and signed by a witness. * * *

Each facility shall send to the department of health the original acknowledgment of

paternity * * * so that the birth certificate issued includes the name of the legal father of

the child * * *.”

       {¶ 8} Furthermore, under Haw. Rev. Stat. 584-4(6), “[a] man is presumed to be
the natural father of a child if * * * [a] voluntary, written acknowledgment of paternity of

the child signed by him under oath is filed with the department of health. * * * The

voluntary acknowledgment of paternity by the presumed father * * * shall be the basis for

establishing and enforcing a support obligation through a judicial proceeding.”

          {¶ 9} Thus, under both Ohio and Hawaii law, where an unmarried woman gives

birth to a child, the father’s name appears on the birth certificate only when he has

voluntarily acknowledged paternity in writing. Furthermore, in Hawaii, a man’s written

acknowledgment of paternity creates a presumption that the man is the child’s natural

father.

          {¶ 10} Here, K.G.P.’s birth certificate was provided to the magistrate. And, as the

magistrate’s decision acknowledged, the birth certificate identified Gregory Earl Gates,

Jr. as K.G.P.’s father. Because Gates’s name would not have appeared on the birth

certificate unless he had voluntarily acknowledged paternity in writing, the birth

certificate is indeed evidence of paternity.

          {¶ 11} Accordingly, the trial court abused its discretion in finding that there was no

evidence verifying the establishment of paternity. Further, in light of the birth certificate,

the magistrate’s conclusion that paternity had not been established was against the

manifest weight of the evidence. The birth certificate listed Gates’s name as K.G.P.’s

father. Further, K.G.P.’s surname, as listed on the birth certificate, is hyphenated and

includes Gates’s name. Accordingly, the manifest weight of the evidence demonstrates

that, as the petition for support stated, paternity had indeed been established.
       {¶ 12} We, therefore, reverse the trial court’s judgment and remand with

instructions to the trial court to recognize the paternity established by the birth certificate

and to recalculate Pula-Branch’s support obligation using income figures for both parents.

       Reversed and remanded.

       It is ordered that appellants recover from appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, JUDGE

MELODY J. STEWART, P.J., and
COLLEEN CONWAY COONEY, J., CONCUR